NOTICE OF ALLOWABILITY
Claims 1-3, 5, 7-8, 10, 12-17.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “A display device comprising: a first sub-pixel including a first light emitting element and a first pixel circuit driving the first light emitting element; a second sub-pixel including a second light emitting element and a second pixel circuit driving the second light emitting element; a third sub-pixel including a third light emitting element and a third pixel circuit driving the third light emitting element; a first power line for supplying power to the first pixel circuit; a second power line for supplying power to the second pixel circuit; a third power line for supplying power to the third pixel circuit; a reset line to which a reset signal for resetting voltages of the first light emitting element, the second light emitting element and the third light emitting element is supplied; a first video line and a second video line arranged in a first direction in the display region, and supplying video signals to the first pixel circuit and the second pixel circuit, respectively; a plurality of scanning lines arranged in a second direction intersecting the first direction in the display region, and supplying scanning signals to the first pixel circuit and the second pixel circuit, respectively; and a first bridge arranged in a layer different from the first power line and intersecting the first power line, wherein 2Attorney Docket No.: 880210-9052-USO1 Application No.: 17/366,303Patent the reset line, the first power line, the second power line and the third power line are arranged in a display region including the first sub-pixel, the second sub-pixel and the third sub- pixel, the reset line is connected to the first pixel circuit, the second pixel circuit and the third pixel circuit, a width of the first power line is larger than a width of the second power line and a width of the third power line, the first light emitting element is a red light-emitting diode, the third light emitting element is a blue light-emitting diode, the reset line, the first power line, and the second power line are arranged in the first direction, the first power line, the second power line, the reset line, the first video line, and the second video line are arranged in a same layer, the first video line, the first power line, the second video line, and the second power line are arranged in this order in the first direction, the reset line is connected to the first pixel circuit and the first bridge between the first video line and the first power line, and the first bridge is connected to the second pixel circuit between the second video line and the second power line “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 9, the recitation of “A display device comprising: a first sub-pixel including a first light emitting element and a first pixel circuit driving the first light emitting element; a second sub-pixel including a second light emitting element and a second pixel circuit driving the second light emitting element; a third sub-pixel including a third light emitting element and a third pixel circuit driving the third light emitting element; a first power line for supplying power to the first pixel circuit; a second power line for supplying power to the second pixel circuit; a third power line for supplying power to the third pixel circuit; and a reset line to which a reset signal for resetting voltages of the first light emitting element, the second light emitting element and the third light emitting element is supplied, wherein the reset line, the first power line, the second power line and the third power line are arranged in a display region including the first sub-pixel, the second sub-pixel and the third sub- pixel, the reset line is connected to the first pixel circuit, the second pixel circuit and the third pixel circuit, a width of the first power line is larger than a width of the second power line and a width of the third power line, the first light emitting element is a red light-emitting diode, 5Attorney Docket No.: 880210-9052-USO1 Application No.: 17/366,303Patent the third light emitting element is a blue light-emitting diode, the first pixel circuit comprises a first drive transistor connected to the first light emitting element, the second pixel circuit comprises a second drive transistor connected to the second light emitting element, a first channel ratio obtained by dividing a channel width of the first drive transistor by a channel length of the first drive transistor is larger than a second channel ratio obtained by dividing a channel width of the second drive transistor by a channel length of the second drive transistor, the third pixel circuit comprises a third drive transistor connected to the third light emitting element, and a third channel ratio obtained by dividing a channel width of the third drive transistor by a channel length of the third drive transistor is smaller than the first channel ratio and is different from the second channel ratio “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 11, the recitation of “A display device comprising: a first sub-pixel including a first light emitting element and a first pixel circuit driving the first light emitting element; a second sub-pixel including a second light emitting element and a second pixel circuit driving the second light emitting element; a third sub-pixel including a third light emitting element and a third pixel circuit driving the third light emitting element; 6Attorney Docket No.: 880210-9052-USO1a first video line for supplying a video signal to the first pixel circuit; a second video line for supplying a video signal to the second pixel circuit; a third video line for supplying a video signal to the third pixel circuit; and a reset line in which a reset signal for resetting voltages of the first light emitting element, the second light emitting element, and the third light emitting element is supplied, wherein the reset line includes a wiring part and a bridge part, the first video line, the wiring part of the reset line, the second video line, and the third video line are arranged in this order in the first direction, the first video line, the second video line, and the third video line extend in a second direction intersecting the first direction, the wiring part of the reset line extends in the second direction at a position between the first video line and the second video line, and the bridge part of the reset line intersects the second video line and the third video line and extends in the first direction “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621